                   Case 19-12378-KBO              Doc 657       Filed 02/14/20         Page 1 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                   Chapter 11
    In re:
                                                                   Case No. 19-12378-KBO
    DURA AUTOMOTIVE SYSTEMS, LLC, et al., 1
                                                                   Jointly Administered
                                               Debtors.
                                                                   Related D.I. 354, 494, 499, 510


              THIRD SUPPLEMENTAL DECLARATION OF OSCAR N. PINKAS IN
              CONNECTION WITH THE ORDER AUTHORIZING EMPLOYMENT
             AND RETENTION AS COUNSEL TO THE OFFICIAL COMMITTEE OF
              UNSECURED CREDITORS NUNC PRO TUNC TO NOVEMBER 1, 2019

STATE OF NEW YORK                                       )
                                                        )        ss:
COUNTY OF NEW YORK                                      )

             Pursuant to section 1746 of title 28 of the United States Code, I, Oscar N. Pinkas, hereby

declare under penalty of perjury that the following is true to the best of my knowledge, information,

and belief:

             1.     I am a partner of Dentons US LLP (“Dentons”), which maintains offices at, among

other locations, 1221 Avenue of the Americas, New York, New York 10020.

             2.     This supplemental declaration (the “Third Supplemental Declaration”) is being

submitted in connection with the Application for Entry of an Order Authorizing the Employment

and Retention of Counsel to the Official Committee of Unsecured Creditors (the “Committee”) nunc

pro tunc to November 1, 2019 [D.I. 354] (the “Application”). I make this declaration pursuant to

sections 328 and 1103 of title 11 of the United States Code (the “Bankruptcy Code”), Rule 2014 of



1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693).



US_Active\114137746\V-2
13053191
                Case 19-12378-KBO          Doc 657     Filed 02/14/20      Page 2 of 8




the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2014-1 of the Local

Rules for the United States Bankruptcy Court for the District of Delaware (the “Local Rules”).

        3.       Unless otherwise stated, I have personal knowledge of the facts set forth hereinafter.

        4.       On November 25, 2019, the Committee filed the Application. In support of the

Application, the Committee filed the Declaration of Oscar N. Pinkas in Support of Application for

Entry of an Order Authorizing the Employment and Retention of Counsel to the Official Committee

of Unsecured Creditors Nunc Pro Tunc to November 1, 2019 (the “Original Declaration”), which

was attached to the Application as Exhibit A. On December 30, 2019, the Committee filed a

supplemental declaration in support of the Application regarding compliance with “Large Case Fee

Guidelines” [D.I. 494]. On December 31, 2019, the Committee filed a second supplemental

declaration in support of the Application regarding adjusted rates for the year 2020 [D.I. 499].

        5.       On January 2, 2020, this Court entered an order authorizing the retention and

employment of Dentons US LLP as counsel to the Debtors [D.I. 510].

        6.       On January 2, 2020, the Committee also filed the Declaration of James R. Irving in

Support of Application for Entry of an Order Authorizing the Employment and Retention of Counsel

to the Official Committee of Unsecured Creditors Nunc Pro Tunc to November 1, 2019 [D.I. 505].

On January 7, 2020, the Court entered an Order Authorizing the Employment and Retention of

Bingham Greenebaum Doll LLP as Counsel to the Official Committee of Unsecured Creditors Nunc

Pro Tunc to November 1, 2019 [D.I. 544].

        7.       In connection with the Application and all declarations in support thereof, I submit

this Third Supplemental Declaration to provide additional disclosures in accordance with

Bankruptcy Rule 2014(a) and as required under the retention orders. Except as otherwise indicated

herein, all facts stated in this Third Supplemental Declaration are based on my personal knowledge



                                                   2
US_Active\114137746\V-2
                Case 19-12378-KBO         Doc 657      Filed 02/14/20      Page 3 of 8




of Dentons’ operations and finances, information learned from my review of relevant documents,

and information supplied to me by Dentons’ partners or employees. If called upon to testify, I could

and would testify on that basis.

        8.       As described in the Original Declaration, in October of 2019, Dentons’ partners

voted to approve a combination with Bingham Greenbaum Doll LLP (“BGD”) and Cohen &

Grigsby, P.C. (“C&G”). This combination includes the formation of a new partnership, Dentons

United States LLP, in which the partners and the shareholders of each firm shall be partners. This

combination has now taken effect. Accordingly, the retention orders included and contemplated

the retention of Dentons United States LLP.

        9.       This Third Supplemental Declaration, and accompanying schedules, makes certain

additional disclosures. As I stated in the Original Declaration, Dentons has searched its electronic

database (which includes BGD and C&G) of representations for connections to parties in interest

in these chapter 11 cases. Certain connections were disclosed in the Original Declaration. Since

that filing, Dentons has updated those conflicts searches and has searched additional parties as

Dentons has become aware of additional parties in interest in these chapter 11 cases. In addition to

the entities searched and disclosed in the Original Declaration, the search included the entities listed

on Schedule 1 attached hereto. I have included the results of such conflicts searches on Schedule

2 attached hereto. Disclosures will be updated as necessary and when Dentons becomes aware of

material information.

        10.      All prior and current representations of the entities listed on Schedules 1 and 2,

attached hereto, have been in matters unrelated to the Debtors or these chapter 11 cases.

                                      [Signature page follows]




                                                   3
US_Active\114137746\V-2
                Case 19-12378-KBO   Doc 657   Filed 02/14/20   Page 4 of 8




Dated: February 14, 2020

                                               /s/ Oscar N. Pinkas
                                              Oscar N. Pinkas
                                              Partner, Dentons US LLP

                                              Counsel to the Official Committee of
                                              Unsecured Creditors




                                          4
US_Active\114137746\V-2
Case 19-12378-KBO   Doc 657   Filed 02/14/20   Page 5 of 8
Case 19-12378-KBO   Doc 657   Filed 02/14/20   Page 6 of 8
Case 19-12378-KBO   Doc 657   Filed 02/14/20   Page 7 of 8
Case 19-12378-KBO   Doc 657   Filed 02/14/20   Page 8 of 8
